 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     MARIA CORREA, et al.,
11                                                         Case No.: 2:16-cv-01852-JAD-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                   [Docket No. 58]
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         Pending before the Court is a stipulation to reset the settlement conference, Docket No. 58,
17 which is GRANTED. The settlement conference is reset for 9:30 a.m. on July 23, 2019. Plaintiffs
18 shall submit an amended settlement statement that complies with the Court’s orders by July
19 16, 2019. All other requirements set forth in the Court’s order at Docket No. 49 remain in effect.
20         IT IS SO ORDERED.
21         Dated: June 26, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
